Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: recites “utilizing the observer signals of an observer unit” (emphasis added) however, no such observer signal has been previously introduced, as such this has been interpreted to read “utilizing observer signals of an observer unit”.  
Claim 2 objected to because of the following informalities: the claim is a run-on sentence and therefore grammatically unclear and has been interpreted to read “The method as claimed in claim 1, wherein the observer unit has and/or is provided with map data and/or navigation data relating to the course of the driving lane, and wherein a GPS position of the vehicle is provided to the observer unit, with additionally in particular at least one roadway property information item being provided from an additional sensor, an evaluation unit, and/or from a network service”, which is grammatically proper.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. (US 20120239255).
In regards to claim 1, Kojima teaches a method for assisting a driver by driver assistance system, the driver assistance system evaluating and processing information items input by the driver and/or driver specifications as driver signals in a driver assistance unit and providing corrected driver signals, (Fig 3, 4, methods operate to correct lane keeping based on driver input. [0027] performed by control unit 23 with lane departure prevention control and vehicle control unit.)
if the driver assistance unit evaluates a correction boundary condition as being satisfied, ([0040] in step S103, a prediction of where the vehicle will travel after a predetermined time is made and at step S104, a comparison is made between the predicted position and the position of the lane to determine if the vehicle departs from the lane. This is a determination of if a boundary condition is satisfied or not.)
the driver assistance unit utilizing the observer signals of an observer unit for the evaluation of the correction boundary condition and for the generation of the corrected driver signals, the observer signals being dependent on the present driving state situation detected by vehicle sensors and/or on at least one information item relating to the course of the driving lane, ([0027], [0039] in step S101, data is read from the camera control unit to interpret road and lane markings, vehicle state data is interpreted including wheel speed and yaw rate, and operations are performed by control unit of vehicle, where [0040] information from camera on lane markings is used to determine if vehicle departs from the lane by comparing the predicted position using vehicle state data with the lane boundary position. [0040] in step S106, vehicle steering and braking commands are determined to remain within the lane, and [0041] in step S107 and S109, when it is determined that the driver is not intentionally leaving the lane, the steering and braking commands are output and the vehicle is controlled.)
the corrected driver signals being provided to a driving dynamics control system of the vehicle. ([0042] in step S109, steering and braking commands are output to steering control unit 11 and brake control unit 11.)

In regards to claim 5, Kojima teaches the method as claimed in claim 1, wherein the driver assistance system is designed such that the driver assistance unit can be deactivated, in particular at any time, by defined driver override input. ([0043] when it is determined that the deviation is intended by the driver, the steering control unit and brake control unit are limited, and their control is not output, which is deactivating them by driver override input.)

In regards to claim 6, Kojima teaches the method as claimed in claim 1, wherein the check of the correction boundary condition in the driver assistance unit is performed cyclically and/or continuously, and, if the driver signals a defined number of cycles or a defined period of time and/or after an intervention of the driving dynamics control system on the basis of corrected driver signals, the driver causes driver signals which satisfy the correction boundary condition that the driver assistance unit is then deactivated. ([0046] operations are performed for one control cycle and necessarily must be repeated to be useful. [0043] when it is determined that the deviation is intended by the driver, the steering control unit and brake control unit are limited, and their control is not output including after a determination of deviation.)

In regards to claim 7, Kojima teaches a driver assistance system, for carrying out a method as claimed in claim 1, comprising a driver assistance unit which evaluates and processes information items input by a driver and/or driver specifications as driver signals and provides corrected driver signals, (Fig 1, 2, 6-8.)
if the driver assistance unit evaluates a correction boundary condition as being satisfied, ([0040] a prediction of where the vehicle will travel after a predetermined time is made and a comparison is made between the predicted position and the position of the lane to determine if the vehicle departs from the lane. This is a determination of if a boundary condition is satisfied or not.)
the driver assistance unit utilizing the observer signals of an observer unit for the evaluation of the correction boundary condition and for the generation of the corrected driver signals, the observer signals being dependent on the present driving state situation detected by vehicle sensors and on an information item relating to the course of the driving lane, ([0027], [0039] data is read from the camera control unit to interpret road and lane markings, vehicle state data is interpreted including wheel speed and yaw rate, and operations are performed by control unit of vehicle, where [0040] information from camera on lane markings is used to determine if vehicle departs from the lane by comparing the predicted position using vehicle state data with the lane boundary position. [0040] vehicle steering and braking commands are determined to remain within the lane, and [0041] when it is determined that the driver is not intentionally leaving the lane, the steering and braking commands are output and the vehicle is controlled.)
the corrected driver signals being provided to a driving dynamics control system of the vehicle. ([0042] steering and braking commands are output to steering control unit 11 and brake control unit 11.)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Shin (US 20090157263).
In regards to claim 2, Kojima teaches the method as claimed in claim 1. 
Kojima does not teach: 
wherein the observer unit has and/or is provided with map data and/or navigation data relating to the course of the driving lane, and wherein a GPS position of the vehicle is provided to the observer unit, with additionally in particular at least one roadway property information item being provided from an additional sensor and/or evaluation unit and/or from a network service.
However, Shin teaches dynamic characteristics of a vehicle include information about a road along which the vehicle is traveling, GPS information of the vehicle, and other characteristics ([0092]) and feeding some of this information into an observer equation ([0059]), including an assessment of the virtual vehicle weight which is based upon friction ([0066]). Friction is a roadway property information item that must first be evaluated in order to be used. The vehicle location and road curvature are calculated based on sensed information ([0058]) and act as navigation data relating to the course of the driving lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Kojima, by incorporating the teachings of Shin, such that road information, GPS information, vehicle location, friction, virtual vehicle weight, road curvature, and other dynamic characteristics of the vehicle are received or evaluated, and fed into an observer equation to control the vehicle. 
The motivation to do so is that, as acknowledged by Shin, this allows for improved lane keeping, which increases safety and comfort ([0098]). 

In regards to claim 3, Kojima, as modified by Shin, teaches the method as claimed in claim 2, wherein, from the data and information items of the observer unit, the driver assistance unit calculates a driving lane boundary model and/or a course of a driving lane edge, and, in the course of the assessment of the correction boundary condition, checks whether the driver demand trajectory of the vehicle presently determined by the driver by the driver signals would lead to a departure from the driving lane and/or a crossing of the driving lane boundary, if this is the case, the correction boundary condition is present and the driver assistance unit calculates/generates corrected driver signals, and if the correction boundary condition is not present, no corrected driver signals are calculated/generated, but the original driver signals are provided to the driving dynamics control system. ([0027], [0039] data is read from the camera control unit to interpret road and lane markings, vehicle state data is interpreted including wheel speed and yaw rate, and operations are performed by control unit of vehicle. This includes a course of a driving lane edge. [0040] information from camera on lane markings is used to determine if vehicle departs from the lane by comparing the predicted position using vehicle state data with the lane boundary position. [0040] vehicle steering and braking commands are determined to adjust the vehicle and remain within the lane, and [0041] when it is determined that the driver is not intentionally leaving the lane, the steering and braking commands are output and the vehicle is controlled.)

In regards to claim 4, Kojima, as modified by Shin, teaches the method as claimed in claim 3. 
Shin teaches adjusting the degree in which a vehicle returns to the center of a lane by adjusting a constant that governs how quickly the vehicle returns, where when the constant increases, the vehicle rapidly returns to the lane center and when the constant decreases the vehicle slowly returns to the lane center ([0083]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Kojima, as already modified by Shin, by further incorporating the teachings of Shin, such that lane keeping is performed by returning the vehicle to the center of the lane using driving control signals. 
The motivation to do so is the same as acknowledged by Shin in regards to claim 2 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 20170029025) teaches determining a steering torque for lane keeping of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661